#
                                                                                CLERK'S OFFICE U.S.DI:T.COURT
                                                                                     . AT DANVILLE,VA
                                                                                            FILED
                          IN TH E UN ITED STA TES DISTR IC T C O UR T                    APR 99 2919
                         FO R TH E W ESTER N DISTRIC T O F W R G IN IA
                                     R O A N O K E D IV ISIO N                      JUL .D DLEXCLQRK
                                                                                   5Y:
                                                                                         DEPUTY CLER
    JEREM IAH R Y AN H ILL ,                       ) CASE NO.7:19CV00186
                                                   )
                  Petitioner,                      )
                                                   ) M EM ORANDUM OPINION
                                                   )
    UNU OW N,                                      ) By:Hon.JacksonL.Kiser
                                                   )    SeniorUnitedStatesDistrictJudge
                  R espondent.                     )

           Jerem iah Ryan Hill,a Virginia inmate proceeding pro K ,filed thispetition fora writof

    habeascorpus,ptlrsuantto28U.S.C.j2254. Hechallengesthe2018judgmentoftheGrayson
    Cotmty CircuitCourttmderwhich he standsconvicted ofassaultand battery and strangulation.

    Upon review of the record,1 conclude thatthe petition mustbe summarily dismissed without

    prejudiceforfailuretoexhauststatecourtremedies.
           Under 28 U.S.C.j 2254(19,a federalcourtcannotgrant a habeas petition tmlessthe
    petitionerhasexhausted therem ediesavailable in thecourtsofthe state in which hew asconvicted.

    Theexhaustion requirementissatisfied by seeking review oftheclaim s,tluoughoutthestatecourt

    system,to the higheststate courtwith jurisdiction to considerthe claims. See O'Sullivan v.
    Boerckel,526 U.S.838,845(1999).Astoclaimsthatgenerally carmotbeaddressedon direct
    appeal,such asclaim sofineffectiveassistance oftrialcotm sel,the petitioner'sstate courtrem edies

    inVirginiaincludefiling astatehabeaspetition intheCircuitCourtwherehewasconvicted,with

    an appealofan adverse decision to the Supreme CourtofVirginia. Va.Code Ann.j 8.01-
    654(A)(1);j 17.1-406(B).In thealtemative,hecan 5leastatehabeaspetition directlywith the
    SupremeCou.
              l'
               tofVirginia. Va.Code Ann.j8.01-654(A)(1). W hichevezroutehefollowsin
    exhausting state courtrem edies,a petitionermustultim ately presenthis claims to the Suprem e
Cout'tofVirginia and receive aruling from thatcourtbefore afederaldistrictcourtcan consider

them onthemeritsunderj2254.
       ln thisj2254 petition,Hillallegesthathistrialattomey failed tofile anoticeofappeal
afterHillasked him to doso andthatsubsequentattorneysdidnotassisthim inobtainingabelated

appeal. Hillindicates on hispetition thathe did notappeal. He states thathe did file a post-

conviction m otion in the trialcourtabouthisattorney's alleged failings,butitwasdenied. Hill

doesnotindicatethathehaseverfiled apetition forawritofhabeascorpusin any statecourt,and

state courtrecords available online do not indicate that he has done so. B ecause these records

indicate thatHillhasnotpresented hiscurrentclaim sto any statecourtin a petition forawritof

habeas cop us,the appropriate legalvehicle by wllich he m ay ordinarily do so,he hasnotyet

exhaustedavailablestatecourtremediesasrequiredunderj2254(b).Therefore,Imustdismiss
hisj2254petition withoutprejudicetoallow him torettmltostatecourttodoso.l SeeSlavton
v.Smith,404U.S.53,54 (1971)(findingthatj2254habeaspetitionmustbedismissedwithout
prejudiceifpetitionerhasnotpresentedllisclaimstotheappropriatestatecourtand couldstilldo
so).Anappropriateorderwillissuethisday.
       TheClerk isdirectedto sendcopiesofthism emorandtlm opinion and accompanying order

to petitioner.
       Ex-
         lxlum thi 4k
                        s   9    dayofApril,2019.
                                                                                        N
                                                        .                   f
                                                E           R UNITED STATES DISTM CT RJD GE




       ' Hillisadvised thatthe tim e to file a state courthabeaspetition is limited,such thathe should
promptly pursue any such rem edy. lfhe isdissatisfied with the outcom e afterexhausting available state
courtremedies,hemay fileanotherj2254 petition inthiscourtatthattime. W hileproperly filed state
courthabeascorpusproceedingsare pending,thetimelimitto fileaj2254petitionwillbepaused (also
known astolled).See28U.S.C.j2254(d)(2).
                                                    2
